Blair, J.
I concur in the result. I do not wish to be understood, however, as expressing any opinion as to the constitutionality of Act No. 184 of the Public Acts of 1905. In my opinion, the constitutionality of that act is *705not involved in this proceeding. The petitioner committed his offense, was tried, convicted and sentenced while Act No. 136 of the Public Acts of 1903 was in force. He had no appeal pending when Act No. 184, Pub. Acts 1905, took effect, and his rights and obligations must be determined throughout the term of his sentence by the provisions of said Act No. 136.
The repeal of Act No. 136 by Act No. 184 did not, in my judgment, affect sentences already pronounced and in process of execution. In re Lambrecht, 137 Mich. 450. Under that decision the law of 1905 must be given a prospective application and relate only to such convictions as were had, after it took effect. While Act No. 184, Pub. Acts 1905, expressly repeals Act No. 136, Pub. Acts 1903, such repeal should not, in my opinion, be held to extend to cases like the present, where sentence had been regularly pronounced and was in due course of execution. 26 Am. & Eng. Enc. Law (2d Ed.), pp. 755, 756; State v. Addington, 2 Bailey (S. C.), 516; Arron v. State, 40 Ala. 307.
Carpenter, C. J., and McAlvay, J., concurred with Blair, J.